ORDER

Enzo Biochem, Inc. et al. (Enzo) moves for a 60-day extension of time to file their brief or, in the alternative, to dismiss without prejudice their appeal of the decision of the United States District Court for the District of Connecticut in Enzo Biochem, Inc. v. Applera Corp., No. 3:04-CV-929. Enzo moves for dismissal without prejudice to reinstatement of the appeal. Enzo moves to withdraw the two above-listed motions and moves to dismiss its appeal for lack of jurisdiction. Enzo states that Applera Corp. et al. consent
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to withdraw two motions is granted.
*936(2) The motion to dismiss is granted.*
(3) Each side shall bear its own costs.

 The court notes that Enzo requests that this dismissal be without prejudice; however, it is not the usual practice of this court to dismiss with or without prejudice.